



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Waskowec, 2014 ONCA 804

DATE: 20141118

DOCKET: M44309 (C58693)

Feldman, Simmons and Pepall JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Peter Waskowec

Appellant

Peter Waskowec, in person

Matthew Asma, for the respondent

Heard: November 13, 2014

On appeal from the order of Justice M.A. Code of the Superior
    Court of Justice dated March 13, 2014.

ENDORSEMENT

[1]

The appellant attended
before a justice of the peace to initiate a private prosecution
    against Hydro One Networks and its management. The Justice of the Peace
    declined to permit the prosecution to go forward. On a purported appeal to the
    Superior Court, the Superior Court judge converted the appeal to an application
    for mandamus with
certiorari
in aid. Although he found that the Justice of the Peace had
    committed jurisdictional error in not accepting the information, the Superior
    Court judge declined to exercise his discretion to grant prerogative relief
    because he found the jurisdictional error created no prejudice.

[2]

The
    appellant has appealed to this court. On this motion, he seeks an interim order
    relating to the offences he alleges were committed along with certain relief
    relating to the conduct of the appeal.

[3]

There is no
    legal basis on this appeal for this court to make an interim order requiring
    that Hydro One Networks deliver hydro bills to the appellant.

[4]

The
    appellant has not established any basis for granting an order under s. 683 of
    the
Criminal Code
requiring that witnesses testify on the appeal or for appointing
    a commissioner.

[5]

An appeal
    from the order of Backhouse J. has already been disposed of by this court and
    the Supreme Court of Canada and that proceeding is not before this court on
    this appeal.

[6]

This panel
    is not seized of the appeal. Issues of participation in the appeal and what
    materials may be referred to are reserved to the panel hearing the appeal.

[7]

We direct that the
    appellant have 30 minutes for his submissions on appeal, inclusive of reply and
    inclusive of the constitutional question, and that the respondent shall have 15
    minutes.

[8]

Apart from this
    direction, we decline to grant the relief requested.

K. Feldman J.A.

Janet Simmons J.A.

S.E.
    Pepall J.A.


